DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 10 Mar 2022.
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Amendments Received
Amendments to the claims were received and entered on 9 Jun 2022.

Election/Restrictions
Claim 51 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 Jan 2021.

Status of the Claims
Withdrawn: 51
Canceled: 1–30, 34, 35, 38, 42–45 and 49
Examined herein: 31–33, 36, 37, 39–41, 46–48, 50, 52 and 53

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/468578 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 8 Mar 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: "Protein Detection by Analyzing Time-Dependent Signals from Transient Binding Events of Labeled Low-Affinity Probes".
The specification is objected to because of the following informalities:  "Airy" (p. 4, l. 24; p. 40, l. 32) should be capitalized, since, in this context, it is a proper noun.  
Appropriate correction is required.

Claim Objections
Claim 53 is objected to because of the following informalities: "Airy" should be capitalized, since, in this context, it is a proper noun.  Appropriate correction is required.

Withdrawn Rejections
All rejections of claims 34, 35, 38, 42–45 and 49 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 31–33, 36, 37, 39–41, 46–48, 50 under 35 USC § 112(a) is hereby withdrawn in view of Applicant's amendments and persuasive argument that the disclosure adequately describes the claimed invention (Reply, p. 6).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31–33, 36, 37, 39–41, 46–48, 50, 52 and 53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 31 recites "the target protein analyte", for which there is insufficient antecedent basis.
Claim 31 also recites "low affinity".  "Low" is a term of degree, and neither the claim nor the specification gives an adequate definition of what level Applicant considers to be "low affinity".  The specification provides several examples (p. 17, l. 27 – p. 18, l. 4), but the examples span a range of at least 5 orders of magnitude, which does not provide sufficient specificity for the claimed "low affinity".
Claim 31 also recites "a processor configured to record time-dependent signal intensity changes … and produce a differential signal intensity map".  This is a functional limitation: it describes the structure of the processor by a description of something that the processor does, as opposed to describing the structure itself.  While functional limitations are not per se indefinite, in this instance, it is not clear how the recited functions impose a limitation on the structure of the processor.  In other words, it is not clear what structure(s) the processor must have, such that it is "configured to" perform the functions.  Typical processors are structured such that they execute instructions that cause them to perform a function; the function is implemented by the combination of a processor, memory, and appropriate software.  But in other instances, the processor is purpose-built to perform the function (e.g. an ASIC).  It is not clear whether Applicant intends for the claim to be directed to ASICs, to general-purpose processors in combination with programming, or both.
Additionally, claim 32 recites "the fluorescence microscope detects query probe events with single molecule sensitivity".  Claim 39 recites "the protein analyte is subjected to thermal or chemical denaturation in the presence of a carrier prior to surface immobilization".  Claim 52 recites "the (x,y) position of each query probe event at the surface is determined using centroid determination, least-squares fitting, or maximum likelihood estimation".  Claim 53 recites "wherein the (x, y) position of each query probe event at the surface is determined using least-squares fitting to a Gaussian function, least- squares fitting to an airy disk function, or least-squares fitting to a polynomial function".  All these are recitations of steps by which the system is used.  "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph" (MPEP 2173.05(p) § II).
Claim 37 recites "high affinity".  Again, the disclosure does not provide sufficient specificity for determining what level of affinity Applicant considers to be "high".
Claim 41 recites "the surface is diffusible".  The disclosure describes an embodiment in which a "solid support is a freely diffusible solid support" (p. 38, ll. 18–23).  But a "solid support" is not the same thing as a "surface"; the specification expressly distinguishes the two (p.38, ll. 16–19).  The plain meaning of "surface is diffusible" is that the surface itself can diffuse within the solution; e.g. it dissolves.  But it is not clear whether this interpretation is consistent with the content of the disclosure, and if not, what other interpretation Applicant intends.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.




Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 9 Jun 2022, "Applicant asserts that the claims are not indefinite" (p. 7).
While the examiner acknowledges Applicant's amendments that have clarified the scope of some of the claim elements, the claims still recite several indefinite elements, as specifically described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31–33, 36, 37, 39–41, 46–48, 50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson-Buck, et al. (Nature Biotechnology 2015; on IDS of 1 May 2018); Benkovic, et al. (US 2006/0014212) and Teerapanich, et al. (Biosensors and Bioelectronics 2017).
With respect to claim 31, Johnson-Buck teaches
(a)	a biotinylated LNA capture probe that immobilizes an miRNA target on a surface (p. 731, Fig. 1; p. Online Methods § "SiMREPS quantification of synthetic miRNAs")
(b)	a freely diffusing fluorescent probe that hybridizes with the miRNA target (p. 731, Fig. 1; p. Online Methods § "SiMREPS quantification of synthetic miRNAs")
(c)	a fluorescence microscope that records transient binding events (p. Online Methods § "Single-molecule fluorescence microscopy" and § "SiMREPS quantification of synthetic miRNAs")
(d)	a processor that receives fluorescence microscopy movie data, "and calculate[s] intensity-versus-time trajectories from the CCD movie" (p. Online Methods § "Analysis of SiMREPS data")
In Johnson-Buck, the analyte is an miRNA, whereas in the claimed invention, the analyte is a protein.
Benkovic teaches a system for quantifying a protein or peptide in a sample, comprising:
(a)	"one capture agent is immobilized on a support to capture a [protein epitope tag]" (0144)
(b)	"a second, labeled capture agent also specific for the captured PET may be added to detect/quantitate the captured PET" (0144)
(c)	an SRVD or SPR biosensor that quantifies the captured PET (0258–0286)
(d)	the biosensor signals can be analyzed using computer software (0486; 0513; 0569)
Benkovic teaches that this method can be used to determine the kinetic parameters of antibody-peptide binding (0479).
Besides the difference in analyte (Johnson-Buck: nucleic acid; Benkovic: peptide) Benkovic differs from Johnson-Buck in that Benkovic uses any one of various optical biosensors, such as SPR, as the detection method, whereas Johnson-Buck uses fluorescence microscopy.
Teerapanich teaches a method of using fluorescence microscopy to measure the association and dissociation kinetics of antibody-target binding reactions (p. 26, mid. of col. 2).  Teerapanich teaches that this method performs comparably to assays that use SPR for detection (p. 32 § 4), and is less expensive and easier to set up than SPR detectors (p. 25, col. 2).
As explained above, claims 32, 39, 52 and 53 are directed to processes performed the by claimed system.  "'[A]pparatus claims cover what a device is, not what a device does.' Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)" (MPEP 2114 § II).  The additional recitation of these claims do not expressly or implicitly further limit the structure of the system of claim 31, and therefore, are not patentably distinct from the combined teachings of Johnson-Buck, Benkovic and Teerapanich.
With respect to claim 33, Benkovic teaches that the labeled capture agent can be an antibody (0144; 0244).
With respect to claim 36, Benkovic teaches that the immobilized capture agent can be immobilized on a surface (0143; 0210).
With respect to claim 37, Benkovic teaches that the immobilized capture agent can be an antibody (0037).
With respect to claim 40, Benkovic teaches that the surface can be a solid support (0143).
With respect to claim 41, Benkovic teaches that the surface can be a bead (0143).  The specification states that a bead is a type of "freely diffusible" "solid surface" (p. 38, ll. 18–19).
With respect to claim 46, Benkovic provides an example of assaying TGF-β proteins, which form multi-protein complexes (0345).
With respect to claims 47 and 48, Benkovic teaches assaying peptides that have post-translational modifications by using antibodies that are specific for those PTMs (0368).
With respect to claim 50, Benkovic teaches that the system can include means for thermally and/or chemically denaturing proteins or peptides (0312–0313).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the system of Johnson-Buck to perform protein binding assays, as taught by Benkovic and Teerapanich, instead of nucleic acid hybridization assays, because both Benkovic and Teerapanich teach that protein binding assays have extensive useful applications in biology and biotechnology.  Said practitioner also would have been motivated to use fluorescence microscopy to measure the protein binding events, as taught by Johnson-Buck and Teerapanich, instead of SPR, because Teerapanich teaches that fluorescence microscopy is less expensive and easier to set up than SPR.  Given that all of these references are directed to kinetic binding assays, and all use similar equipment to measure the binding events, said practitioner would have readily predicted that the modifications would successfully result in a system for quantifying protein analytes in a sample as described in the claims.  The invention is therefore prima facie obvious.


Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631